DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This office action is in response to amendments entered on August 16, 2022 for the patent application 16/969,150 filed on August 11, 2020. Claims 1-4 are cancelled. Claims 5-9 and 11-24 are amended.  Claims 5-24 are pending. The first office action of December 22, 2021 and second office action of May 16, 2022 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5-24 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5, and substantially similar limitations in claims 12 and 19, recites the limitations “electrical signals” and “one or more sensors.” The limitations are originally introduced in claims 5, 12 and 19, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the electrical signals” and “the one or more sensors”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 5, 12 or 19. Therefore, claims 5, 12 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 6-11, 13-18 and 20-24  are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 5, 12 or 19.
Claim 5, and substantially similar limitations in claims 7, 12, 14, 19 and 20, repeatedly recites the limitation “exercise efficiency of the subject.” The limitation “a feature amount of exercise efficiency of the subject” is originally introduced in claims 5, 12 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the feature amount of exercise efficiency of the subject”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 5, 12 or 19. Therefore, claims 5, 7, 12, 14, 19 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 6-11, 13-18 and 20-24  are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 5, 12 or 19.

Claim 5, and substantially similar limitations in claims 12 and 19, recites the limitation “information.” The limitation is originally introduced in claims 5, 12 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the information”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 5, 12 or 19. Therefore, claims 5, 12 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 6-11, 13-18 and 20-24  are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 5, 12 or 19.

Claim 5, and substantially similar limitations in claims 7, 12, 19 and 20, recites the limitation “the target feature amount.” The limitation “a target feature amount of exercise” is originally introduced in claims 5, 12 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the target feature amount of exercise”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 5, 12 or 19. Therefore, claims 5, 7, 12, 19 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 6-11, 13-18 and 20-24  are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 5, 12 or 19.
Claim 6, and substantially similar limitations in claims 8, 15 and 21, recites the limitation “the machine learning model.” The limitation “a trained machine learning model” is originally introduced in claim 5, 12 and 19,respecively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the trained machine learning model”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 5. Therefore, claims 6, 8, 15 and 21 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 7, and substantially similar limitations in claims 14 and 20, recites the limitation “the feature amount.” The limitation “a feature amount of exercise efficiency of the subject” is originally introduced in claims 5, 12 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the feature amount of exercise efficiency of the subject”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 5, 12 or 19. Therefore, claims 5, 12 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 8, and substantially similar limitations in claims 15 and 21, recites the limitation “the target feature amount of the operation.” The limitation “a target feature amount of exercise efficiency” is originally introduced in claims 5, 12 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the target feature amount of exercise efficiency”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 5, 12 or 19. Therefore, claims 8, 15 and 21 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9, and substantially similar limitations in claims 16 and 22, recites the limitation “the biological data.” The limitation “one or more biological data” is originally introduced in claims 5, 12 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the one or more biological data”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 5, 12 or 19. Therefore, claims 9, 16 and 22 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 10 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 9.

Claim 9, and substantially similar limitations in claims 16 and 22, recites the limitation “the motion data.” The limitation “movement data” is originally introduced in claims 5, 12 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the movement data”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 5, 12 or 19. Therefore, claims 9, 16 and 22 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 10 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 9.

Claim 10, and substantially similar limitations in claims 17 and 23, recites the limitation “one or more sensors.” The limitation is originally introduced in claims 5, 12 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the one or more sensors”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 5, 12 or 19. Therefore, claims 10, 17 and 23 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 11, 18 and 24 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 10, 17 or 22.

Response to Arguments
The Applicant’s arguments filed on August 16, 2022 related to claims 5-24 are fully considered, but are not persuasive.  

Claim Rejections under 35 U.S.C. §112
The Applicant respectfully argues “Claim 23 has been amended to recite “a base.” For at least such reasons, Applicant respectfully submits that the claim fully satisfies the requirements under § 112 and requests reconsideration and withdrawal of the rejections and notice to that effect.”
The Examiner respectfully agrees and disagrees. The amendments have overcome the rejections in the prior office action. However, the same amendments have created new grounds of rejection under 35 U.S.C. §112(b). As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §112(b) are not withdrawn. 

Claim Rejections under 35 U.S.C. §101
The Applicant respectfully argues “Applicant further submits that the claimed subject matter of claims 5-24 does not recite any of the judicial exceptions enumerated in the 2019 Patent Eligibility Guidelines (PEG). For instance, the claimed subject matter does not recite any mathematical relationship, formulas, or calculations. The claimed subject matter does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. Further, the claimed subject matter does not recite a mental process because the claimed subject matter includes functional aspects with additional elements that are essential to the ability to execute the process and the type of processing with steps that cannot be done the same way mentally or manually by a human.
The claimed subject matter relates to processing electrical signals to generate a rating and information associated with an operation of a subject exercising a sport. The claimed subject matter includes multiple functional aspects with multiple instances of steps of processing electrical signals received from respective sensors and generating rating and information. The claimed subject matter extracts feature amounts from the electrical signals using a trained machine learning model. The electrical signals, received from sensors attached to the subject, represent biological information and movement information of the subject exercising the sport.”
The Examiner respectfully agrees. The electrical signals and sensors described in paras. [0032]-[0033], [0054] and [0075] provide elements that are outside the judicial exceptions enumerated in the 2019 Patent Eligibility Guidelines (PEG) and are significantly more. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. §101 are withdrawn.

Claim Rejections under 35 U.S.C. §103
The Applicant respectfully argues “In contrast, Kruger does not teach a machine learning model for extracting a feature amount associated with the subject, let alone the model that is trained using supervised training data including feature amounts associated with an advanced player.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. §103 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715